 

Moody National REIT I, Inc. 10-K [mnrt-10k_123113.htm] 

EXHIBIT 10.62

 

NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS FILED
FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S
LICENSE NUMBER.

 

PREPARED BY AND

UPON RECORDATION RETURN TO:

 

WINSTON & STRAWN LLP

200 PARK AVENUE

NEW YORK, NEW YORK 10166

ATTN: COREY A. TESSLER, ESQ.

 



 

 

Moody National Austin-GOVR Holding, LLC,

a Delaware limited liability company, as grantor

(Grantor)

To

 

GARY S. FARMER, as trustee

(Trustee)

 

for the benefit of

 

LADDER CAPITAL FINANCE LLC, as beneficiary

(Lender)

 

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING

 

 

 

  Dated: As of December 30, 2013   Location: 4141 Governors Row, Austin, TX
78744   County: Travis

  

 

 

 

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING

 

THIS DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING (this “Deed of Trust”) is made as of this 30th day of December,
2013, by Moody National Austin-GOVR Holding, LLC, a Delaware limited liability
company, having its principal place of business at c/o Moody National REIT I,
Inc., 6363 Woodway, Suite 110, Houston, Texas 77057, together with its permitted
successors and assigns, individually and collectively, “Grantor”), to GARY S.
FARMER, a natural person, having an address at c/o Heritage Title Company of
Austin, Inc., 401 Congress Avenue, Suite 1500, Austin, TX 78701, as trustee
(“Trustee”), for the benefit of LADDER CAPITAL FINANCE LLC, having an address at
345 Park Avenue, 8th Floor, New York, New York 10154, as beneficiary (together
with its successors and assigns, “Lender”).

 

W I T N E S S E T H:

 

A.        This Deed of Trust is given to secure a loan (the “Loan”) in the
principal sum of ELEVEN MILLION FIVE HUNDRED THOUSAND and 00/100 DOLLARS
($11,500,000.00) advanced pursuant to that certain Loan Agreement dated as of
the date hereof between Grantor (together with its permitted successors and
assigns, collectively and individually, “Borrower”) and Lender (as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Loan Agreement”) and evidenced by that certain Promissory Note in the
stated principal sum of ELEVEN MILLION FIVE HUNDRED THOUSAND and 00/100 DOLLARS
($11,500,000.00), dated the date hereof, made by Borrower to Lender (such Note,
together with all extensions, renewals, replacements, restatements or
modifications thereof being hereinafter referred to as the “Note”). Capitalized
terms used herein without definition shall have the meanings ascribed to such
terms in the Loan Agreement.

 

B.        Grantor desires to secure the payment of the outstanding principal
amount of the Loan together with all interest accrued and unpaid thereon and all
other sums (including any prepayment fees) due to Lender in respect of the Loan
and the Loan Documents (the “Debt”) and the performance of all of its
obligations under the Note, the Loan Agreement and the other Loan Documents.

 

C.        This Deed of Trust is given pursuant to the Loan Agreement, and
payment, fulfillment, and performance by Grantor of its obligations thereunder
and under the other Loan Documents are secured hereby, and each and every term
and provision of the Loan Agreement and the Note, including the rights,
remedies, obligations, covenants, conditions, agreements, indemnities,
representations and warranties of the parties therein, are hereby incorporated
by reference herein as though set forth in full and shall be considered a part
of this Deed of Trust.

 

NOW THEREFORE, Borrower, in consideration of the making of the Loan by Lender
and the covenants, agreements, representations and warranties set forth in this
Deed of Trust:

 

1

 



 

PART I - GENERAL PROVISIONS

 

ARTICLE 1 — GRANTS OF SECURITY

 

Section 1.1.      PROPERTY CONVEYED. Grantor does hereby irrevocably release,
pledge, assign, warrant, transfer, confirm and convey to Trustee and its
successors and assigns, in trust, with Power of Sale for the use and benefit of
Lender as beneficiary in trust, a lien on the following property, rights,
interests and estates, now owned or hereafter acquired by Grantor (collectively,
the “Property”):

 

(a)        Land. The real property described in Exhibit A attached hereto and
made a part hereof (the “Land”);

 

(b)        Additional Land. All additional lands, estates and development rights
hereafter acquired by Grantor for use in connection with the Land and the
development of the Land and all additional lands and estates therein which may,
from time to time, by supplemental mortgage or otherwise be expressly made
subject to the lien of this Deed of Trust;

 

(c)        Improvements. The buildings, structures, fixtures, additions,
enlargements, extensions, modifications, repairs, replacements and improvements
now or hereafter erected or located on the Land (collectively, the
“Improvements”);

 

(d)        Easements. All easements, rights-of-way or use, rights, strips and
gores of land, streets, ways, alleys, passages, sewer rights, water, water
courses, water rights and powers, air rights and development rights, and all
estates, rights, titles, interests, privileges, liberties, servitudes,
tenements, hereditaments and appurtenances of any nature whatsoever, in any way
now or hereafter belonging, relating or pertaining to the Land and the
Improvements and the reversion and reversions, remainder and remainders, and all
land lying in the bed of any street, road or avenue, opened or proposed, in
front of or adjoining the Land, to the center line thereof and all the estates,
rights, titles, interests, dower and rights of dower, curtesy and rights of
curtesy, property, possession, claim and demand whatsoever, both at law and in
equity, of Grantor of, in and to the Land and the Improvements and every part
and parcel thereof, with the appurtenances thereto;

 

(e)        Equipment. All “equipment,” as such term is defined in Article 9 of
the Uniform Commercial Code (as hereinafter defined), now owned or hereafter
acquired by Grantor, which is used at or in connection with the Improvements or
the Land or is located thereon or therein (including, but not limited to, all
machinery, furniture, furnishings, equipment, computer software and hardware,
fixtures, inventory, materials, supplies, and electronic data-processing and
other office equipment, beds, bureaus, chiffoniers, chests, chairs, desks,
lamps, mirrors, bookcases, tables, rugs, carpeting, drapes, draperies, curtains,
shades, venetian blinds, screens, paintings, hangings, pictures, divans,
couches, luggage carts, luggage racks, stools, sofas, chinaware, linens,
pillows, blankets, glassware, food carts, cookware, dry cleaning facilities,
dining room wagons, keys or other entry systems, bars, bar fixtures, liquor and
other drink dispensers, icemakers, radios, television sets, intercom and paging
equipment, electric and electronic equipment, dictating equipment, private
telephone systems, medical equipment, potted plants, fire prevention and
extinguishing apparatus, escalators, fittings, plants, apparatus, stoves,
ranges, refrigerators, laundry machines, tools, motors, switchboards, conduits,
compressors, vacuum cleaning systems, floor cleaning, waxing and polishing
equipment, call systems, brackets, electrical signs, bulbs, bells, ash and fuel,
conveyors, lockers, shelving, spotlighting equipment, dishwashers, garbage
disposals, and all washers and dryers now owned or hereafter acquired by Grantor
and any and all additions, substitutions and replacements of any of the
foregoing), together with all attachments, components, parts, equipment and
accessories installed thereon or affixed thereto (collectively, the
“Equipment”). Notwithstanding the foregoing, Equipment shall not include any
property belonging to Tenants under Leases except to the extent that Grantor
shall have any right or interest therein; 

 



2

 

  

(f)        Fixtures. All Equipment now owned, or the ownership of which is
hereafter acquired, by Grantor which is so related to the Land and Improvements
forming part of the Property that it is deemed fixtures or real property under
the law of the particular state in which the Equipment is located, including,
without limitation, all building or construction materials intended for
construction, reconstruction, alteration or repair of or installation on the
Property, construction equipment, appliances, machinery, plant equipment,
fittings, apparatuses, fixtures and other items now or hereafter attached to,
installed in or used in connection with (temporarily or permanently) any of the
Improvements or the Land, including, but not limited to, engines, devices for
the operation of pumps, pipes, plumbing, cleaning, call and sprinkler systems,
fire extinguishing apparatuses and equipment, heating, ventilating, plumbing,
laundry, incinerating, electrical, air conditioning and air cooling equipment
and systems, gas and electric machinery, appurtenances and equipment, pollution
control equipment, security systems, disposals, dishwashers, refrigerators and
ranges, recreational equipment and facilities of all kinds, and water, gas,
electrical, storm and sanitary sewer facilities, utility lines and equipment
(whether owned individually or jointly with others, and, if owned jointly, to
the extent of Grantor’s interest therein) and all other utilities whether or not
situated in easements, all water tanks, water supply, water power sites, fuel
stations, fuel tanks, fuel supply, and all other structures, together with all
accessions, appurtenances, additions, replacements, betterments and
substitutions for any of the foregoing and the proceeds thereof (collectively,
the “Fixtures”). Notwithstanding the foregoing, “Fixtures” shall not include any
property which Tenants are entitled to remove pursuant to Leases except to the
extent that Grantor shall have any right or interest therein;

 

(g)        Personal Property. All furniture, furnishings, objects of art,
machinery, goods, tools, supplies, appliances, general intangibles, contract
rights, accounts, accounts receivable, franchises, licenses (including, without
limitation, all innkeepers, entertainment and liquor licenses), certificates and
permits, and all other personal property of any kind or character whatsoever (as
defined in and subject to the provisions of the Uniform Commercial Code as
hereinafter defined), whether tangible or intangible, other than Fixtures, which
are now or hereafter owned by Grantor and which are used in connection with the
operation, maintenance or management of the Land and the Improvements, together
with all accessories, replacements and substitutions thereto or therefor and the
proceeds thereof (collectively, the “Personal Property”), and the right, title
and interest of Grantor in and to any of the Personal Property which may be
subject to any security interests, as defined in the Uniform Commercial Code, as
adopted and enacted by the state or states where any of the Property is located
(the “Uniform Commercial Code”), superior in lien to the lien of this Deed of
Trust and all proceeds and products of any of the above;

 

3

 



 

(h)        Leases and Rents. “Leases and Rents. All Leases, Rents, Bankruptcy
Claims, Lease Guaranties and other items assigned to Lender pursuant to that
certain Assignment of Leases and Rents of even date herewith, executed by
Grantor in favor of Lender and filed for record in the real property records of
Travis County, Texas (the “Assignment of Leases and Rents”);

 

(i)        Condemnation Awards. All awards or payments, including interest
thereon, which may heretofore and hereafter be made with respect to the
Property, whether from the exercise of the right of eminent domain (including
but not limited to any transfer made in lieu of or in anticipation of the
exercise of such right), or for a change of grade, or for any other injury to or
decrease in the value of the Property;

 

(j)        Insurance Proceeds. All proceeds in respect of the Property under any
insurance policies covering the Property, including, without limitation, the
right to receive and apply the proceeds of any insurance, judgments, or
settlements made in lieu thereof, for damage to the Property;

 

(k)       Tax Certiorari. All refunds, rebates or credits in connection with any
reduction in real estate taxes and assessments charged against the Property as a
result of tax certiorari proceedings or any other applications or proceedings
for reduction of same, in each case, irrespective of the time period to which
they relate;

 

(l)        Rights. The right, in the name and on behalf of Grantor, to appear in
and defend any action or proceeding brought with respect to the Property and to
commence any action or proceeding to protect the interest of Lender in the
Property;

 

(m)       Agreements. All agreements, including, all of Grantor’s right, title
and interest, if any, in and to the Franchise Agreement, contracts,
certificates, instruments, franchises, permits, licenses, plans, specifications
and other documents, now or hereafter entered into, and all rights therein and
thereto, respecting or pertaining to the use, occupation, construction,
management or operation of the Land and any part thereof and any Improvements or
respecting any business or activity conducted on the Land and any part thereof
and all right, title and interest of Grantor therein and thereunder, including,
without limitation, the right, upon the happening of any default hereunder, to
receive and collect any sums payable to Grantor thereunder;

 

(n)        Trademarks. All tradenames, trademarks, servicemarks, logos,
copyrights, goodwill, books and records and all other general intangibles
relating to or used in connection with the operation of the Property;

 

(o)        Accounts. All reserves, escrows and deposit accounts maintained by
Grantor with respect to the Property, including, without limitation, all
accounts established or maintained pursuant to the Loan Agreement, the Cash
Management Agreement, the Clearing Account Agreement or any other Loan Document,
together with all deposits or wire transfers made to such accounts, and all
cash, checks, drafts, certificates, securities, investment property, financial
assets, instruments and other property held therein from time to time, and all
proceeds, products, distributions, dividends and/or substitutions thereon and
thereof;

 

4

 



 

(p)        Uniform Commercial Code Property. All documents, instruments, chattel
paper and intangibles, as the foregoing terms are defined in the Uniform
Commercial Code, and general intangibles relating to the Property;

 

(q)        Proceeds. All proceeds of any of the foregoing, including, without
limitation, proceeds of insurance and condemnation awards, whether in cash, or
in liquidation or other claims or otherwise; and

 

(r)        Other Rights. Any and all other rights of Grantor in and to the items
set forth in Subsections (a) through (q) above.

 

AND without limiting any of the other provisions of this Deed of Trust, to the
extent permitted by applicable law, Grantor expressly grants to Lender, as
secured party, a security interest in the portion of the Property which is or
may be subject to the provisions of the Uniform Commercial Code which are
applicable to secured transactions; it being understood and agreed that the
Improvements and Fixtures are part and parcel of the Land (the Land, the
Improvements and the Fixtures collectively referred to as the “Real Property”)
appropriated to the use thereof and, whether affixed or annexed to the Real
Property or not, shall for the purposes of this Deed of Trust be deemed
conclusively to be real estate and conveyed hereby.

 

Section 1.2.      ASSIGNMENT OF RENTS. As additional security for the payment of
the Debt, Grantor hereby unconditionally assigns to Lender and Trustee all of
Grantor’s right, title and interest in and to all Leases, Rents, and collateral
described in the Assignment of Leases and Rents. So long as no Event of Default
has occurred and is continuing beyond any applicable notice and cure period,
subject to the terms of the Assignment of Leases and Rents, Lender grants to
Grantor a revocable license to collect, receive, use and enjoy the Rents.

 

Section 1.3.      SECURITY AGREEMENT. This Deed of Trust is both a real property
deed of trust and a “security agreement” within the meaning of the Uniform
Commercial Code. The Property includes both real and personal property and all
other rights and interests, whether tangible or intangible in nature, of Grantor
in the Property. By executing and delivering this Deed of Trust, Grantor hereby
grants to Lender, as security for the Obligations (hereinafter defined), a
security interest in the Fixtures, the Equipment, the Personal Property and
other property constituting the Property to the full extent that the Fixtures,
the Equipment, the Personal Property and such other property may be subject to
the Uniform Commercial Code (said portion of the Property so subject to the
Uniform Commercial Code being called the “Collateral”). If an Event of Default
shall occur and be continuing, Lender, in addition to any other rights and
remedies which it may have, shall have and may exercise immediately and without
demand, any and all rights and remedies granted to a secured party upon default
under the Uniform Commercial Code, including, without limiting the generality of
the foregoing, the right to take possession of the Collateral or any part
thereof, and to take such other measures as Lender may deem necessary for the
care, protection and preservation of the Collateral. Upon request or demand of
Lender after the occurrence and during the continuance of an Event of Default,
Grantor shall, at its expense, assemble the Collateral and make it available to
Lender at a convenient place (at the Land if tangible property) reasonably
acceptable to Lender. Grantor shall pay to Lender on demand any and all
expenses, including reasonable legal expenses and attorneys’ fees, incurred or
paid by Lender in protecting its interest in the Collateral and in enforcing its
rights hereunder with respect to the Collateral after the occurrence and during
the continuance of an Event of Default. Any notice of sale, disposition or other
intended action by Lender with respect to the Collateral sent to Grantor in
accordance with the provisions hereof at least ten (10) Business Days prior to
such action, shall, except as otherwise provided by applicable law, constitute
reasonable notice to Grantor. The proceeds of any disposition of the Collateral,
or any part thereof, may, except as otherwise required by applicable law, be
applied by Lender to the payment of the Debt in such priority and proportions as
Lender in its discretion shall deem proper. The principal place of business of
Grantor (Debtor) is as set forth on page one hereof and the address of Lender
(Secured Party) is as set forth on page one hereof.

 

5

 



 

Section 1.4.      FIXTURE FILING. Certain of the Property is or will become
“fixtures” (as that term is defined in the Uniform Commercial Code) on the Land,
described or referred to in this Deed of Trust, and this Deed of Trust, upon
being filed for record in the real estate records of the city or county wherein
such fixtures are situated, shall operate also as a financing statement filed as
a fixture filing in accordance with the applicable provisions of said Uniform
Commercial Code upon such of the Property that is or may become fixtures.
Grantor is the debtor with the address set forth above, Lender is the secured
party with the address set forth above and the organizational identification
number of Grantor is 90-0938862.

 

Section 1.5.     PLEDGES OF MONIES HELD. Grantor hereby pledges to Lender any
and all monies now or hereafter held by Lender or on behalf of Lender in
connection with the Loan, including, without limitation, any sums deposited in
the Accounts (as defined in the Cash Management Agreement), the Clearing Account
Agreement and Net Proceeds, as additional security for the Obligations until
expended or applied as provided in this Deed of Trust.

 

CONDITIONS TO GRANT

 

TO HAVE AND TO HOLD the above granted and described Property unto the Trustee,
and his successors and assigns, forever

 

IN TRUST, WITH POWER OF SALE AND RIGHT OF ENTRY AND POSSESSION, to secure
payment to Lender of the Obligations at the time and in the manner provided for
its payment in the Note and in this Deed of Trust.

 

PROVIDED, HOWEVER, these presents are upon the express condition that, if
Grantor shall well and truly pay to Lender the Debt at the time and in the
manner provided in the Note, the Loan Agreement and this Deed of Trust, shall
well and truly perform the Other Obligations as set forth in this Deed of Trust
and shall well and truly abide by and comply with each and every covenant and
condition set forth herein and in the Note, the Loan Agreement and the other
Loan Documents, these presents and the estate hereby granted shall cease,
terminate and be void; provided, however, that Grantor’s obligation to indemnify
and hold harmless Lender pursuant to the provisions hereof and the other Loan
Documents and any provision which by terms expressly survives prepayment or
release shall survive any such payment or release.

 

Section 1.6.      - DEBT AND OBLIGATIONS SECURED

 

Section 1.7.      DEBT. This Deed of Trust and the grants, assignments and
transfers made in Article 1 are given for the purpose of securing the Debt.

 

6

 



 

Section 1.8.     OTHER OBLIGATIONS. This Deed of Trust and the grants,
assignments and transfers made in Article 1 are also given for the purpose of
securing the following (the “Other Obligations”):

 

(a)         the performance of all other obligations of Grantor contained herein

 

(b)         the performance of each obligation of Grantor contained in the Loan
Agreement and any other Loan Document; and

 

(c)         the performance of each obligation of Grantor contained in any
renewal, extension, amendment, modification, consolidation, change of, or
substitution or replacement for, all or any part of the Note, the Loan Agreement
or any other Loan Document.

 

Section 1.9.      DEBT AND OTHER OBLIGATIONS. Grantor’s obligations for the
payment of the Debt and the performance of the Other Obligations may sometimes
be referred to collectively herein as the “Obligations.”

 

Section 1.10.    FUTURE ADVANCES. In addition to securing the full, prompt and
complete payment and performance when due of the Obligations, this Deed of Trust
shall also secure any and all other, further or future loans, advances,
readvances, reborrowings and borrowings made to or at the request of Grantor
from or by Lender that are evidenced by a writing providing that they are to be
so secured, it being presently contemplated by Grantor and such other parties
that Grantor may and will hereafter become indebted to Lender in other, further
and future sum or sums

 

ARTICLE 2 — GRANTOR COVENANTS

 

Grantor covenants and agrees that:

 

Section 2.1.      PAYMENT OF DEBT. Grantor will pay the Debt at the time and in
the manner provided in the Loan Agreement, the Note and this Deed of Trust.

 

Section 2.2.      INCORPORATION BY REFERENCE. All the covenants, conditions and
agreements contained in (a) the Loan Agreement, (b) the Note and (c) all and any
of the other Loan Documents, are hereby made a part of this Deed of Trust to the
same extent and with the same force as if fully set forth herein.

 

Section 2.3.      INSURANCE. Grantor shall obtain and maintain, or cause to be
maintained, in full force and effect at all times insurance with respect to
Grantor and the Property as required pursuant to the Loan Agreement.

 

Section 2.4.      MAINTENANCE OF PROPERTY. Grantor shall cause the Property to
be maintained in a good and safe condition and repair. The Improvements, the
Fixtures, the Equipment and the Personal Property shall not be removed,
demolished or materially altered (except for normal replacement of the Fixtures,
the Equipment or the Personal Property, tenant finish and refurbishment of the
Improvements) without the consent of Lender. Grantor shall promptly repair,
replace or rebuild any part of the Property which may be destroyed by any
Casualty, or become damaged, worn or dilapidated or which may be affected by any
Condemnation, and shall complete and pay for any structure at any time in the
process of construction or repair on the Land.

 



7

 

 

Section 2.5.      WASTE. Grantor shall not commit or suffer any waste of the
Property or make any change in the use of the Property which will in any way
materially increase the risk of fire or other hazard arising out of the
operation of the Property, or take any action that might invalidate or allow the
cancellation of any Policy, or do or permit to be done thereon anything that may
in any way materially impair the value of the Property or the security of this
Deed of Trust. Grantor will not, without the prior written consent of Lender,
permit any drilling or exploration for or extraction, removal, or production of
any minerals from the surface or the subsurface of the Land, regardless of the
depth thereof or the method of mining or extraction thereof.

 

Section 2.6.      PAYMENT FOR LABOR AND MATERIALS.

 

(a)         Subject to Section 3.6(b), Grantor will promptly pay when due all
bills and costs for labor, materials and specifically fabricated materials
(“Labor and Material Costs”) incurred by Grantor in connection with the Property
and never permit to exist beyond the due date thereof in respect of Grantor’s
interest in the Property, or any part thereof, any lien or security interest,
even though inferior to the liens and the security interests created hereby and
by the other Loan Documents, and in any event never permit to be created or
exist in respect of Grantor’s interest in the Property or any part thereof any
other or additional lien or security interest other than the liens or security
interests created hereby and by the other Loan Documents, except for the
Permitted Encumbrances. With respect to liens filed against Grantor’s interest
in the Property due to costs for work or materials incurred by Master Tenant,
Grantor shall use commercially reasonable efforts to enforce (and otherwise take
any reasonable effort Lender may reasonably require to enforce) the Master
Tenant Lease with respect to payment of the same

 

(b)         After prior written notice to Lender, Grantor, at its own expense,
may contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the amount or validity or application in
whole or in part of any of the Labor and Material Costs, provided that (i) no
Event of Default has occurred and is continuing under the Loan Agreement, the
Note, this Deed of Trust or any of the other Loan Documents, (ii) Grantor is
permitted to do so under the provisions of any other mortgage, deed of trust or
deed to secure debt affecting the Property, (iii) such proceeding shall suspend
the collection of the Labor and Material Costs from Grantor and from the
Property or Grantor shall have paid all of the Labor and Material Costs under
protest, (iv) such proceeding shall be permitted under and be conducted in
accordance with the provisions of any other instrument to which Grantor is
subject and shall not constitute a default thereunder, (v) neither the Property
nor any part thereof or interest therein will be in danger of being sold,
forfeited, terminated, canceled or lost; and (vi) Grantor shall have furnished
to Lender either (1) a cash deposit equal to 125% of the amount of such
contested Labor and Material Costs, or (2) an indemnity bond satisfactory to
Lender with a surety satisfactory to Lender, in the amount of such Labor and
Material Costs, plus in either of the foregoing cases a reasonable additional
sum to pay all costs, interest and penalties that may be imposed or incurred in
connection therewith. Lender shall make any security so provided to Lender
available to satisfy Grantor’s obligations so being contested upon resolution
thereof, and, provided that no Event of Default has occurred and is continuing,
shall return any excess to Grantor.

 

8

 



 

Section 2.7.      PERFORMANCE OF OTHER AGREEMENTS. Grantor shall observe and
perform each and every term, covenant and provision to be observed or performed
by Grantor pursuant to the Loan Agreement, any other Loan Document and any other
agreement or recorded instrument affecting or pertaining to the Property and any
amendments, modifications or changes thereto.

 

ARTICLE 3 — OBLIGATIONS AND RELIANCES

 

Section 3.1.      RELATIONSHIP OF GRANTOR AND LENDER. The relationship between
Grantor and Lender is solely that of debtor and creditor, and Lender has no
fiduciary or other special relationship with Grantor, and no term or condition
of any of the Loan Agreement, the Note, this Deed of Trust and the other Loan
Documents shall be construed so as to deem the relationship between Grantor and
Lender to be other than that of debtor and creditor.

 

Section 3.2.      NO RELIANCE ON LENDER. The general partners, members,
principals and (if Grantor is a trust) beneficial owners of Grantor, as
applicable, are experienced in the ownership and operation of properties similar
to the Property, and Grantor and Lender are relying solely upon such expertise
and business plan in connection with the ownership and operation of the
Property. Grantor is not relying on Lender’s expertise, business acumen or
advice in connection with the Property.

 

Section 3.3.      NO LENDER OBLIGATIONS.

 

(a)         Notwithstanding the provisions of Subsections 1.1(h) and (m) or
Section 1.2, Lender is not undertaking the performance of (i) any obligations
under the Leases; or (ii) any obligations with respect to any other agreements,
contracts, certificates, instruments, franchises, permits, trademarks, licenses
or other documents.

 

(b)         By accepting or approving anything required to be observed,
performed or fulfilled or to be given to Lender pursuant to this Deed of Trust,
the Loan Agreement, the Note or the other Loan Documents, including, without
limitation, any officer’s certificate, balance sheet, statement of profit and
loss or other financial statement, survey, appraisal, or insurance policy,
Lender shall not be deemed to have warranted, consented to, or affirmed the
sufficiency, the legality or effectiveness of same, and such acceptance or
approval thereof shall not constitute any warranty or affirmation with respect
thereto by Lender.

 

Section 3.4.     RELIANCE. Grantor recognizes and acknowledges that in accepting
the Loan Agreement, the Note, this Deed of Trust and the other Loan Documents,
Lender is expressly and primarily relying on the truth and accuracy of the
warranties and representations set forth in Article III of the Loan Agreement
without any obligation to investigate the Property and notwithstanding any
investigation of the Property by Lender; that such reliance existed on the part
of Lender prior to the date hereof, that the warranties and representations are
a material inducement to Lender in making the Loan; and that Lender would not be
willing to make the Loan and accept this Deed of Trust in the absence of the
warranties and representations as set forth in Article III of the Loan
Agreement.

 

9

 



 

ARTICLE 4 — FURTHER ASSURANCES

 

Section 4.1.         RECORDING OF DEED OF TRUST, ETC. Grantor forthwith upon the
execution and delivery of this Deed of Trust and thereafter, from time to time,
at Lender’s request, will cause this Deed of Trust and any of the other Loan
Documents creating a lien or security interest or evidencing the lien hereof
upon the Property and each instrument of further assurance to be filed,
registered or recorded in such manner and in such places as may be required by
any present or future law in order to publish notice of and fully to protect and
perfect the lien or security interest hereof upon, and the interest of Lender
in, the Property. Grantor will pay all taxes, filing, registration or recording
fees, and all expenses incident to the preparation, execution, acknowledgment
and/or recording of the Note, this Deed of Trust, the other Loan Documents, any
note, deed of trust or mortgage supplemental hereto, any Deed of Trust with
respect to the Property and any instrument of further assurance, and any
modification or amendment of the foregoing documents, and all federal, state,
county and municipal taxes, duties, imposts, assessments and charges arising out
of or in connection with the execution and delivery of this Deed of Trust, any
deed of trust or mortgage supplemental hereto, any Deed of Trust with respect to
the Property or any instrument of further assurance, and any modification or
amendment of the foregoing documents, except where prohibited by law so to do
and excluding all income, franchise or similar taxes.

 

Section 4.2.         FURTHER ACTS, ETC. Grantor will, at the cost of Grantor,
and without expense to Lender, do, execute, acknowledge and deliver all and
every such further acts, deeds, conveyances, deeds of trust, assignments,
notices of assignments, transfers and assurances as Lender shall, from time to
time, reasonably require, for the better assuring, conveying, assigning,
transferring, and confirming unto Lender and Trustee the property and rights
hereby deeded, granted, bargained, sold, conveyed, confirmed, pledged, assigned,
warranted and transferred or intended now or hereafter so to be, or which
Grantor may be or may hereafter become bound to convey or assign to Trustee or
Lender, or for carrying out the intention or facilitating the performance of the
terms of this Deed of Trust or for filing, registering or recording this Deed of
Trust, or for complying with all Legal Requirements. Grantor, on demand, will
execute and deliver, and in the event it shall fail to so execute and deliver,
hereby authorizes Lender to execute in the name of Grantor or to file without
the signature of Grantor to the extent Lender may lawfully do so, one or more
financing statements to evidence more effectively the security interest of
Lender in the Property. Grantor grants to Lender an irrevocable power of
attorney coupled with an interest for the purpose of exercising and perfecting
any and all rights and remedies available to Lender at law and in equity,
including without limitation such rights and remedies available to Lender
pursuant to this Section 5.2.

 

Section 4.3.         CHANGES IN TAX, DEBT, CREDIT AND DOCUMENTARY STAMP LAWS.

 

(a)         If any law is enacted or adopted or amended after the date of this
Deed of Trust which deducts the Debt from the value of the Property for the
purpose of taxation or which imposes a tax, either directly or indirectly, on
the Debt or Lender’s interest in the Property, Grantor will pay the tax, with
interest and penalties thereon, if any. If Lender is advised by counsel chosen
by it that the payment of tax by Grantor would be unlawful or taxable to Lender
or unenforceable or provide the basis for a defense of usury then Lender shall
have the option by written notice of not less than one hundred twenty (120) days
to declare the Debt immediately due and payable. Any such repayment shall be
made without premium or penalty (including any Yield Maintenance Premium).

 



10

 

 

(b)         Grantor will not claim or demand or be entitled to any credit or
credits on account of the Debt for any part of the Taxes or Other Charges
assessed against the Property, or any part thereof, and no deduction shall
otherwise be made or claimed from the assessed value of the Property, or any
part thereof, for real estate tax purposes by reason of this Deed of Trust or
the Debt. If such claim, credit or deduction shall be required by law, Lender
shall have the option, by written notice of not less than one hundred twenty
(120) days, to declare the Debt immediately due and payable. Any such repayment
shall be made without premium or penalty (including Yield Maintenance Premium).

 

(c)         If at any time the United States of America, any State thereof or
any subdivision of any such State shall require revenue or other stamps to be
affixed to the Note, this Deed of Trust, or any of the other Loan Documents or
impose any other tax or charge on the same, Grantor will pay for the same, with
interest and penalties thereon, if any.

 

Section 4.4.         SPLITTING OF DEED OF TRUST. This Deed of Trust and the Note
shall, at any time until the same shall be fully paid and satisfied, at the sole
election of Lender, be split or divided into two or more notes and two or more
Deed of Trusts, each of which shall cover all or a portion of the Property to be
more particularly described therein. To that end, Grantor, upon written request
of Lender, shall execute, acknowledge and deliver, or cause to be executed,
acknowledged and delivered by the then owner of the Property, to Lender and/or
its designee or designees substitute notes and Deed of Trusts in such principal
amounts, aggregating not more than the then unpaid principal amount of the Note,
and containing terms, provisions and clauses similar to those contained herein
and in the Note and imposing no obligations on Grantor more onerous than those
contained herein and in the Note, and such other documents and instruments,
consistent with the foregoing restrictions, as may be reasonably required by
Lender.

 

Section 4.5.         REPLACEMENT DOCUMENTS. Upon receipt of an affidavit of an
officer of Lender as to the loss, theft, destruction or mutilation of the Note
or any other Loan Document which is not of public record, and, (i) in the case
of loss, theft or destruction, a customary lost note indemnity by Lender, or
(ii) in the case of any such mutilation, upon surrender and cancellation of such
Note or other Loan Document, Grantor will issue, in lieu thereof, a replacement
Note or a replacement of such other Loan Document, dated the date of such lost,
stolen, destroyed or mutilated Note or other Loan Document in the same principal
amount thereof and otherwise of like tenor.

 

ARTICLE 5 — DUE ON SALE/ENCUMBRANCE

 

Section 5.1.         LENDER RELIANCE. Grantor acknowledges that Lender has
examined and relied on the experience of Grantor and its general partners,
members, principals and (if Grantor is a trust) beneficial owners in owning and
operating properties such as the Property in agreeing to make the Loan, and will
continue to rely on Grantor’s ownership of the Property as a means of
maintaining the value of the Property as security for repayment of the Debt and
the performance of the Obligations, including the repayment of the Debt. Grantor
acknowledges that Lender has a valid interest in maintaining the value of the
Property so as to ensure that, should Grantor default in the repayment of the
Debt or the performance of the Obligations, Lender can recover the Debt by a
sale of the Property.

 



11

 

 

Section 5.2.         NO TRANSFER. Grantor shall not permit or suffer any
Transfer to occur unless expressly permitted pursuant to the terms and
provisions of the Loan Agreement or unless Lender shall consent thereto in
writing.

 

ARTICLE 6 — RIGHTS AND REMEDIES UPON DEFAULT

 

Section 6.1.         REMEDIES. Upon the occurrence and during the continuance of
any Event of Default, Grantor agrees that Lender or Trustee, or both, may take
such action, without notice or demand, as it deems advisable to protect and
enforce its rights against Grantor and in and to the Property, including, but
not limited to, the following actions, each of which may be pursued concurrently
or otherwise, at such time and in such order as Lender or Trustee may determine,
in their sole discretion, without impairing or otherwise affecting the other
rights and remedies of Lender or Trustee:

 

(a)         declare the entire unpaid Debt to be immediately due and payable;

 

(b)         exercise the remedies available to Lender and Trustee pursuant to
Section 16.2 of this Deed of Trust with respect to the foreclosure of all or
part of the Property;

 

(c)         Intentionally deleted;

 

(d)         Intentionally deleted;

 

(e)         institute an action, suit or proceeding in equity for the specific
performance of any covenant, condition or agreement contained herein, in the
Note, the Loan Agreement or in the other Loan Documents;

 

(f)         recover judgment on the Note either before, during or after any
proceedings for the enforcement of this Deed of Trust or the other Loan
Documents;

 

(g)         apply for the appointment of a receiver, trustee, liquidator or
conservator of the Property, which appointment is hereby authorized and
consented to by Grantor, without notice and without regard for the adequacy of
the security for the Debt and without regard for the solvency of Grantor, any
guarantor, indemnitor with respect to the Loan or any Person liable for the
payment of the Debt or any part thereof;

 

(h)         exercise all remedies in favor of Lender set forth in the Assignment
of Leases and Rents;

  

12

 



 

(i)         exercise any and all rights and remedies granted to a secured party
upon default under the Uniform Commercial Code, including, without limiting the
generality of the foregoing: (i) the right to take possession of the Fixtures,
the Equipment and the Personal Property, or any part thereof, and to take such
other measures as Lender may deem necessary for the care, protection and
preservation of the Fixtures, the Equipment and the Personal Property, and (ii)
request Grantor at its sole cost and expense to assemble the Fixtures, the
Equipment and the Personal Property and make it available to Lender at a
convenient place acceptable to Lender. Any notice of sale, disposition or other
intended action by Lender with respect to the Fixtures, the Equipment and/or the
Personal Property sent to Grantor in accordance with the provisions hereof at
least five (5) days prior to such action, shall constitute commercially
reasonable notice to Grantor;

 

(j)         subject to the provisions of the Loan Agreement, apply any sums then
deposited or held in escrow or otherwise by or on behalf of Lender in accordance
with the terms of the Loan Agreement, this Deed of Trust or any other Loan
Document to the payment of the following items in any order in its sole
discretion:

 

(i)         Taxes and Other Charges;

 

(ii)        Insurance Premiums;

 

(iii)       Interest on the unpaid principal balance of the Note;

 

(iv)       Amortization of the unpaid principal balance of the Note;

 

(v)        All other sums payable pursuant to the Note, the Loan Agreement, this
Deed of Trust and the other Loan Documents, including without limitation, the
prepayment fees, if applicable, and advances made by Lender pursuant to the
terms of this Deed of Trust;

 

(k)         pursue such other remedies as Lender may have under applicable law;
and/or

 

(l)         apply the undisbursed balance of any Net Proceeds Deficiency
deposit, together with interest thereon, to the payment of the Debt in such
order, priority and proportions as Lender shall deem to be appropriate in its
discretion.

 

In the event of a sale, by foreclosure, power of sale or otherwise, of less than
all of Property, this Deed of Trust shall continue as a Lien and security
interest on the remaining portion of the Property unimpaired and without loss of
priority.

 

Section 6.2.         APPLICATION OF PROCEEDS. Subject to the provisions of the
Loan Agreement, the purchase money, proceeds and avails of any disposition of
the Property, and or any part thereof, or any other sums collected by Lender
pursuant to the Note, this Deed of Trust or the other Loan Documents, may be
applied by Lender to the payment of the Obligations in such priority and
proportions as Lender in its discretion shall deem proper.

  

13

 



 

Section 6.3.         RIGHT TO CURE DEFAULTS. Upon the occurrence and during the
continuance of any Event of Default or if Grantor fails to make any payment or
to do any act as herein provided, Lender may, but without any obligation to do
so and without notice to or demand on Grantor, and without releasing Grantor
from any obligation hereunder, make or do the same in such manner and to such
extent as Lender may deem necessary to protect the security hereof. Lender is
authorized to enter upon the Property for such purposes, or appear in, defend,
or bring any action or proceeding to protect its interest in the Property or to
foreclose this Deed of Trust or collect the Debt, and the cost and expense
thereof (including reasonable attorneys’ fees to the extent permitted by law),
with interest as provided in this Section 7.3, shall constitute a portion of the
Debt and shall be due and payable to Lender upon demand. All such costs and
expenses incurred by Lender in remedying such Event of Default or such failed
payment or act or in appearing in, defending, or bringing any such action or
proceeding shall bear interest at the Default Rate, for the period beginning on
the first day after notice from Lender that such cost or expense was incurred
and continuing until the date of payment to Lender. All such costs and expenses
incurred by Lender together with interest thereon calculated at the Default Rate
shall be deemed to constitute a portion of the Debt and be secured by this Deed
of Trust and the other Loan Documents and shall be immediately due and payable
upon demand by Lender therefor.

 

Section 6.4.         ACTIONS AND PROCEEDINGS. Lender or Trustee has the right to
appear in and defend any action or proceeding brought with respect to the
Property and to bring any action or proceeding, in the name and on behalf of
Grantor, which Lender, in its discretion, decides should be brought to protect
its interest in the Property.

 

Section 6.5.         RECOVERY OF SUMS REQUIRED TO BE PAID. Lender shall have the
right from time to time to take action to recover any sum or sums which
constitute a part of the Debt as the same become due, without regard to whether
or not the balance of the Debt shall be due, and without prejudice to the right
of Lender or Trustee thereafter to bring an action of foreclosure, or any other
action, for any Default or Event of Default by Grantor existing at the time such
earlier action was commenced.

 

Section 6.6.         EXAMINATION OF BOOKS AND RECORDS. At reasonable times and
upon reasonable prior notice (which may be given orally), Lender, its agents,
accountants and attorneys shall have the right to examine the records, books,
management and other papers of Grantor which reflect upon its financial
condition, at the Property or at any office regularly maintained by Grantor
where such books and records are located. Lender and its agents shall have the
right to make copies and extracts from the foregoing records and other papers.
In addition, at reasonable times and upon reasonable prior notice (which may be
given orally), Lender, its agents, accountants and attorneys shall have the
right to examine and audit the books and records of Grantor pertaining to the
income, expenses and operation of the Property during reasonable business hours
at any office of Grantor where the books and records are located. This Section
7.6 shall apply throughout the term of the Note and without regard to whether an
Event of Default has occurred or is continuing.

 

Section 6.7.         OTHER RIGHTS, ETC.

 

(a)         The failure of Lender or Trustee to insist upon strict performance
of any term hereof shall not be deemed to be a waiver of any term of this Deed
of Trust. Grantor shall not be relieved of Grantor’s obligations hereunder by
reason of (i) the failure of Lender or Trustee to comply with any request of
Grantor or any guarantor or indemnitor with respect to the Loan to take any
action to foreclose this Deed of Trust or otherwise enforce any of the
provisions hereof or of the Note or the other Loan Documents, (ii) the release,
regardless of consideration, of the whole or any part of the Property, or of any
person liable for the Debt or any portion thereof, or (iii) any agreement or
stipulation by Lender extending the time of payment or otherwise modifying or
supplementing the terms of the Note, this Deed of Trust or the other Loan
Documents.

 



14

 

 

(b)         It is agreed that the risk of loss or damage to the Property is on
Grantor, and Lender shall have no liability whatsoever for decline in value of
the Property, for failure to maintain the Policies, or for failure to determine
whether insurance in force is adequate as to the amount of risks insured.
Possession by Lender shall not be deemed an election of judicial relief, if any
such possession is requested or obtained, with respect to any Property or
collateral not in Lender’s possession.

 

(c)         Lender may resort for the payment and performance of the Obligations
(including, but not limited to the payment of the Debt) to any other security
held by Lender in such order and manner as Lender, in its discretion, may elect.
Lender or Trustee may take action to recover the Debt, or any portion thereof,
or to enforce any covenant hereof without prejudice to the right of Lender or
Trustee thereafter to foreclose this Deed of Trust. The rights of Lender or
Trustee under this Deed of Trust shall be separate, distinct and cumulative and
none shall be given effect to the exclusion of the others. No act of Lender or
Trustee shall be construed as an election to proceed under any one provision
herein to the exclusion of any other provision. Neither Lender nor Trustee shall
be limited exclusively to the rights and remedies herein stated but shall be
entitled to every right and remedy now or hereafter afforded at law or in
equity.

 

Section 6.8.         RIGHT TO RELEASE ANY PORTION OF THE PROPERTY. Lender may
release any portion of the Property for such consideration as Lender may require
without, as to the remainder of the Property, in any way impairing or affecting
the lien or priority of this Deed of Trust, or improving the position of any
subordinate lienholder with respect thereto, except to the extent that the Debt
shall have been reduced by the actual monetary consideration, if any, received
by Lender for such release, and may accept by assignment, pledge or otherwise
any other property in place thereof as Lender may require without being
accountable for so doing to any other lienholder. This Deed of Trust shall
continue as a lien and security interest in the remaining portion of the
Property.

 

Section 6.9.         VIOLATION OF LAWS. If the Property is not in full
compliance with Legal Requirements, Lender may impose additional requirements
upon Grantor in connection herewith including, without limitation, monetary
reserves or financial equivalents.

 

Section 6.10.       RECOURSE AND CHOICE OF REMEDIES. Pursuant to Section 11.22
of the Loan Agreement, Lender and the other Indemnified Parties (as hereinafter
defined) are entitled to enforce the obligations of Grantor, contained in
Sections 8.1, 8.2 and 8.3 herein and Sections 9.2, 11.13 and 11.22 of the Loan
Agreement, under the Environmental Indemnity, the Assignment of Leases and any
other indemnity obligation in the Loan Documents (collectively, the “Personal
Liabilities”) without first resorting to or exhausting any security or
collateral and without first having recourse to the Note or any of the Property,
through foreclosure, exercise of a power of sale or acceptance of a deed in lieu
of foreclosure or otherwise, and in the event Lender commences a foreclosure
action against the Property, or exercises the power of sale pursuant to this
Deed of Trust, Lender shall be entitled to pursue a deficiency judgment with
respect to such obligations against Grantor with respect to the Loan. Subject to
Section 11.22 of the Loan Agreement, a separate action or actions may be brought
and prosecuted against Grantor with respect to the Obligations set forth in the
Personal Liabilities, whether or not an action is brought against any other
Person and whether or not any other Person is joined in the action or actions.
In addition, Lender shall have the right but not the obligation to join and
participate in, as a party if it so elects, any administrative or judicial
proceedings or actions initiated in connection with any matter addressed in the
Environmental Indemnity.

 



15

 

 

Section 6.11.       RIGHT OF ENTRY. Upon reasonable notice to Grantor, Lender
and its agents shall have the right to enter and inspect the Property at all
reasonable times.

 

ARTICLE 7 — INDEMNIFICATION

 

Section 7.1.         GENERAL INDEMNIFICATION. Grantor shall, at its sole cost
and expense, protect, defend, indemnify, release and hold harmless the
Indemnified Parties from and against any and all claims, suits, liabilities
(including, without limitation, strict liabilities), actions, proceedings,
obligations, debts, damages, losses, costs, expenses, diminutions in value,
fines, penalties, charges, fees, expenses, judgments, awards, amounts paid in
settlement, punitive damages, foreseeable and unforeseeable consequential
damages, of whatever kind or nature (including but not limited to reasonable
attorneys’ fees and other costs of defense) (collectively, the “Losses”) imposed
upon or incurred by or asserted against any Indemnified Parties and directly or
indirectly arising out of or in any way relating to any one or more of the
following: (a) ownership of this Deed of Trust, the Property or any interest
therein or receipt of any Rents; (b) any amendment to, or restructuring of, the
Obligations (including, but not limited to, the Debt, and the Note, the Loan
Agreement, this Deed of Trust, or any other Loan Documents; (c) any and all
lawful action that may be taken by Lender in connection with the enforcement of
the provisions of this Deed of Trust or the Loan Agreement or the Note or any of
the other Loan Documents, whether or not suit is filed in connection with same,
or in connection with Grantor, any guarantor or indemnitor and/or any partner,
joint venturer or shareholder thereof becoming a party to a voluntary or
involuntary federal or state bankruptcy, insolvency or similar proceeding; (d)
any accident, injury to or death of persons or loss of or damage to property
occurring in, on or about the Property or any part thereof or on the adjoining
sidewalks, curbs, adjacent property or adjacent parking areas, streets or ways;
(e) any use, non-use or condition in, on or about the Property or any part
thereof or on the adjoining sidewalks, curbs, adjacent property or adjacent
parking areas, streets or ways; (f) any failure on the part of Grantor to
perform or be in compliance with any of the terms of this Deed of Trust; (g)
performance of any labor or services or the furnishing of any materials or other
property in respect of the Property or any part thereof; (h) the failure of any
Person to file timely with the Internal Revenue Service an accurate Form 1099-B,
Statement for Recipients of Proceeds from Real Estate, Broker and Barter
Exchange Transactions, which may be required in connection with this Deed of
Trust, or to supply a copy thereof in a timely fashion to the recipient of the
proceeds of the transaction in connection with which this Deed of Trust is made;
(i) any failure of the Property to be in compliance with any Legal Requirements;
(j) the enforcement by any of the Indemnified Parties of the provisions of this
Article 8; (k) any and all claims and demands whatsoever which may be asserted
against Lender by reason of any alleged obligations or undertakings on its part
to perform or discharge any of the terms, covenants, or agreements contained in
any Lease; (1) the payment of any commission, charge or brokerage fee to anyone
claiming through Grantor which may be payable in connection with the funding of
the Loan; or (m) any misrepresentation made by Grantor in this Deed of Trust or
any other Loan Document. Any amounts payable to Lender by reason of the
application of this Section 8.1 shall become due and payable within five (5)
Business Days after written demand and shall bear interest at the Default Rate
from the date loss or damage is sustained by Lender until such amounts and any
applicable interest are paid. For purposes of this Article 8, the term
“Indemnified Parties” means Lender and any Person who is or will have been
involved in the origination of the Loan, any Person who is or will have been
involved in the servicing of the Loan secured hereby, any Person in whose name
the encumbrance created by this Deed of Trust is or will have been recorded,
persons and entities who may hold or acquire or will have held a full or partial
interest in the Loan secured hereby (including, but not limited to, investors or
prospective investors in the Securities, as well as custodians, trustees and
other fiduciaries who hold or have held a full or partial interest in the Loan
secured hereby for the benefit of third parties) as well as the respective
directors, officers, shareholders, partners, members, employees, agents,
servants, representatives, contractors, subcontractors, affiliates,
subsidiaries, participants, successors and assigns of any and all of the
foregoing (including, but not limited to any other Person who holds or acquires
or will have held a participation or other full or partial interest in the Loan,
whether during the term of the Loan or as a part of or following a foreclosure
of the Loan and including, but not limited to, any successors by merger,
consolidation or acquisition of all or a substantial portion of Lender’s assets
and business).

  

16

 



  

Section 7.2.         MORTGAGE AND/OR INTANGIBLE TAX. Grantor shall, at its sole
cost and expense, protect, defend, indemnify, release and hold harmless the
Indemnified Parties from and against any and all Losses imposed upon or incurred
by or asserted against any Indemnified Parties and directly or indirectly
arising out of or in any way relating to any tax on the making and/or recording
of this Deed of Trust, the Note or any of the other Loan Documents, but
excluding any income, franchise or other similar taxes.

 

Section 7.3.         ERISA INDEMNIFICATION. Grantor shall, at its sole cost and
expense, protect, defend, indemnify, release and hold harmless the Indemnified
Parties from and against any and all Losses (including, without limitation,
reasonable attorneys’ fees and costs incurred in the investigation, defense, and
settlement of Losses incurred in correcting any prohibited transaction or in the
sale of a prohibited loan, and in obtaining any individual prohibited
transaction exemption under ERISA that may be required, in Lender’s sole
discretion) that Lender may incur, directly or indirectly, as a result of a
default under Sections 4.2.11 of the Loan Agreement.

 

Section 7.4.         DUTY TO DEFEND; ATTORNEYS’ FEES AND OTHER FEES AND
EXPENSES. Upon written request by any Indemnified Party, Grantor shall defend
such Indemnified Party (if requested by any Indemnified Party, in the name of
the Indemnified Party) by attorneys and other professionals approved by the
Indemnified Parties. Notwithstanding the foregoing, if the defendants in any
such claim or proceeding include both Grantor and any Indemnified Party and
Grantor and such Indemnified Party shall have reasonably concluded that there
are any legal defenses available to it and/or other Indemnified Parties that are
different from or in addition to those available to Grantor, such Indemnified
Party shall have the right to select separate counsel to assert such legal
defenses and to otherwise participate in the defense of such action on behalf of
such Indemnified Party, provided that no compromise or settlement shall be
entered without Grantor’s consent, which consent shall not be unreasonably
withheld or delayed. Upon demand, Grantor shall pay or, in the sole and absolute
discretion of the Indemnified Parties, reimburse, the Indemnified Parties for
the payment of reasonable fees and disbursements of attorneys, engineers,
environmental consultants, laboratories and other professionals in connection
therewith. The provisions of this Section 8.4 shall survive any payment or
prepayment of the Loan and any foreclosure or satisfaction of this Deed of
Trust.

 

17

 



 

ARTICLE 8 — WAIVERS

 

Section 8.1.         WAIVER OF COUNTERCLAIM. To the extent permitted by
applicable law, Grantor hereby waives the right to assert a counterclaim, other
than a mandatory or compulsory counterclaim, in any action or proceeding brought
against it by Lender arising out of or in any way connected with this Deed of
Trust, the Loan Agreement, the Note, any of the other Loan Documents, or the
Obligations.

 

Section 8.2.         MARSHALLING AND OTHER MATTERS. To the extent permitted by
applicable law, Grantor hereby waives the benefit of all appraisement,
valuation, stay, extension, reinstatement and redemption laws now or hereafter
in force and all rights of marshalling in the event of any sale hereunder of the
Property or any part thereof or any interest therein. Further, Grantor hereby
expressly waives any and all rights of redemption from sale under any order or
decree of foreclosure of this Deed of Trust on behalf of Grantor, and on behalf
of each and every Person acquiring any interest in or title to the Property
subsequent to the date of this Deed of Trust and on behalf of all persons to the
extent permitted by applicable law.

 

Section 8.3.         WAIVER OF NOTICE. To the extent permitted by applicable
law, Grantor shall not be entitled to any notices of any nature whatsoever from
Lender or Trustee except with respect to matters for which this Deed of Trust or
the Loan Documents specifically and expressly provide for the giving of notice
by Lender or Trustee to Grantor and except with respect to matters for which
Lender or Trustee is required by applicable law to give notice, and Grantor
hereby expressly waives the right to receive any notice from Lender or Trustee
with respect to any matter for which this Deed of Trust does not specifically
and expressly provide for the giving of notice by Lender or Trustee to Grantor.

 

Section 8.4.         WAIVER OF STATUTE OF LIMITATIONS. To the fullest extent
permitted by applicable law, Grantor hereby expressly waives and releases its
right to plead any statute of limitations as a defense to payment of the Debt or
performance of its Other Obligations.

 

Section 8.5.         Waiver of Jury Trial. GRANTOR HEREBY AGREES NOT TO ELECT A
TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND FOREVER WAIVES ANY
RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST, WITH REGARD TO THE NOTE, THIS MORTGAGE OR THE OTHER LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY GRANTOR AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE
AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.
LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING
AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY GRANTOR.

 

18

 



 

Section 8.6.         SURVIVAL. The indemnifications made pursuant to Article
herein and the representations and warranties, covenants, indemnities, and other
obligations arising under the Loan Documents, shall continue indefinitely in
full force and effect and shall survive and shall in no way be impaired by: any
satisfaction, release or other termination of this Deed of Trust, or any other
Loan Document, any assignment or other transfer of all or any portion of this
Deed of Trust, or any other Loan Document or Lender’s interest in the Property
(but, in such case, such indemnification shall benefit both Indemnified Parties
and any such assignee or transferee), any exercise of Lender’s rights and
remedies pursuant hereto including but not limited to foreclosure or acceptance
of a deed in lieu of foreclosure, any exercise of any rights and remedies
pursuant to the Loan Agreement, the Note or any of the other Loan Documents, any
transfer of all or any portion of the Property (whether by Grantor or by Lender
following foreclosure or acceptance of a deed in lieu of foreclosure or at any
other time), any amendment to this Deed of Trust, the Loan Agreement, the Note
or the other Loan Documents, and any act or omission that might otherwise be
construed as a release or discharge of Grantor from the Obligations or any
portion thereof.

 

ARTICLE 9 — EXCULPATION

 

The provisions of Section 11.22 of the Loan Agreement are hereby incorporated by
reference into this Deed of Trust to the same extent and with the same force as
if fully set forth herein.

 

ARTICLE 10 — NOTICES

 

All notices or other written communications hereunder shall be delivered in
accordance with Section 11.6 of the Loan Agreement.

 

ARTICLE 11 — APPLICABLE LAW

 

Section 11.1.         GOVERNING LAW. (A) THIS DEED OF TRUST WAS NEGOTIATED IN
THE STATE OF NEW YORK, AND MADE BY GRANTOR AND ACCEPTED BY LENDER IN THE STATE
OF NEW YORK, AND THE PROCEEDS OF THE NOTE SECURED HEREBY WERE DISBURSED FROM THE
STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP
TO THE PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL
RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS
OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS DEED OF TRUST AND THE
OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS) AND
ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE
PROVISIONS FOR THE CREATION, PERFECTION, AND ENFORCEMENT OF THE LIENS AND
SECURITY INTERESTS CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN
DOCUMENTS WITH RESPECT TO THE PROPERTY SHALL BE GOVERNED BY AND CONSTRUED
ACCORDING TO THE LAW OF THE STATE IN WHICH THE PROPERTY IS LOCATED, OR, IN THE
CASE OF COLLATERAL SUBJECT TO THE UNIFORM COMMERCIAL CODE, THE LAW OF THE
JURISDICTION THAT GOVERNS SUCH MATTER, AS DETERMINED IN ACCORDANCE WITH THE NEW
YORK UNIFORM COMMERCIAL CODE, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT
PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW YORK SHALL
GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS AND
ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT
PERMITTED BY LAW, GRANTOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY
CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS DEED OF
TRUST OR THE OTHER LOAN DOCUMENTS, AND THIS DEED OF TRUST OR THE OTHER LOAN
DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW.

 

19

 



 

(B)         ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR GRANTOR
ARISING OUT OF OR RELATING TO THIS DEED OF TRUST MAY AT LENDER’S OPTION BE
INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW
YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, OR IN
THE STATE OR FEDERAL COURTS OF THE STATE OF TEXAS, AND GRANTOR WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND GRANTOR HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING. GRANTOR DOES HEREBY AGREE THAT SERVICE OF PROCESS UPON GRANTOR AT
ITS NOTICE ADDRESS AS SET FORTH IN SECTION 11.6 OF THE LOAN AGREEMENT (OR SUCH
OTHER NEW NOTICE ADDRESS ESTABLISHED BY GRANTOR UNDER THE LOAN AGREEMENT) BY
REGISTERED MAIL, RETURN RECEIPT REQUESTED, SHALL BE DEEMED IN EVERY RESPECT
EFFECTIVE SERVICE OF PROCESS UPON GRANTOR IN ANY SUCH SUIT, ACTION OR PROCEEDING
AT THE TIME RECEIVED OR REFUSED BY GRANTOR. NOTHING CONTAINED HEREIN SHALL
AFFECT THE RIGHT OF LENDER TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST GRANTOR IN ANY
OTHER JURISDICTIONS.

 

Section 11.2.         USURY LAWS. Notwithstanding anything to the contrary, (a)
all agreements and communications between Grantor and Lender are hereby and
shall automatically be limited so that, after taking into account all amounts
deemed to constitute interest, the interest contracted for, charged or received
by Lender shall never exceed the Maximum Legal Rate or amount, (b) in
calculating whether any interest exceeds the Maximum Legal Rate, all such
interest shall, to the extent permitted by any Legal Requirement, be amortized,
prorated, allocated and spread over the full amount and term of all principal
indebtedness of Grantor to Lender, and (c) if through any contingency or event,
Lender receives or is deemed to receive interest in excess of the Maximum Legal
Rate, any such excess shall be deemed to have been applied toward payment of the
principal of any and all then outstanding indebtedness of Grantor to Lender, or
if there is no such indebtedness, shall immediately be returned to Grantor.

 

20

 



 

Section 11.3.         PROVISIONS SUBJECT TO APPLICABLE LAW. All rights, powers
and remedies provided in this Deed of Trust may be exercised only to the extent
that the exercise thereof does not violate any applicable provisions of law and
are intended to be limited to the extent necessary so that they will not render
this Deed of Trust invalid, unenforceable or not entitled to be recorded,
registered or filed under the provisions of any applicable law. If any term of
this Deed of Trust or any application thereof shall be invalid or unenforceable,
the remainder of this Deed of Trust and any other application of the term shall
not be affected thereby.

 

ARTICLE 12 — DEFINITIONS

 

Unless the context clearly indicates a contrary intent or unless otherwise
specifically provided herein, words used in this Deed of Trust may be used
interchangeably in singular or plural form and the word “Grantor” shall mean
“each Grantor and any subsequent owner or owners of the Property or any part
thereof” the word “Lender” shall mean “Lender and any subsequent holder of the
Note,” the word “Note” shall mean “the Note and any other evidence of
indebtedness secured by this Deed of Trust,” as amended, restated or otherwise
modified, from time to time, the word “Property” shall include any portion of
the Property and any interest therein, and the phrases “attorneys’ fees”, “legal
fees” and “counsel fees” shall include any and all attorneys’, paralegal and law
clerk fees and disbursements, including, but not limited to, fees and
disbursements at the pre-trial, trial and appellate levels incurred or paid by
Lender in protecting its interest in the Property, the Leases and the Rents
and/or enforcing its rights hereunder. Whenever the context may require, any
pronouns used herein shall include the corresponding masculine, feminine or
neuter forms.

 

ARTICLE 13 — MISCELLANEOUS PROVISIONS

 

Section 13.1.         NO ORAL CHANGE. This Deed of Trust, and any provisions
hereof, may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Grantor or
Lender, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.

 

Section 13.2.         SUCCESSORS AND ASSIGNS. This Deed of Trust shall be
binding upon and inure to the benefit of Grantor and Lender and their respective
successors and permitted assigns as set forth in the Loan Agreement. Lender may
sell, assign, pledge, participate, transfer or delegate, as applicable, to one
or more Persons all or a portion of its rights and obligations under this Deed
of Trust and the other Loan Documents.

  



21

 

 

Section 13.3.         INAPPLICABLE PROVISIONS. If any provision of this Deed of
Trust are held to be illegal, invalid or unenforceable under present or future
laws effective during the term of this Deed of Trust, such provision shall be
fully severable and this Deed of Trust shall be construed and enforced as if
such illegal, invalid or unenforceable provision had never comprised a part of
this Deed of Trust, and the remaining provisions of this Deed of Trust shall
remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance from this Deed of Trust,
unless such continued effectiveness of this Deed of Trust, as modified, would be
contrary to the basic understandings and intentions of the parties as expressed
herein.

 

Section 13.4.         HEADINGS, ETC. The headings and captions of various
Sections of this Deed of Trust are for convenience of reference only and are not
to be construed as defining or limiting, in any way, the scope or intent of the
provisions hereof.

 

Section 13.5.         NUMBER AND GENDER. Whenever the context may require, any
pronouns used herein shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns and pronouns shall include the
plural and vice versa.

 

Section 13.6.         SUBROGATION. If any or all of the proceeds of the Note
have been used to extinguish, extend or renew any indebtedness heretofore
existing against the Property, then, to the extent of the funds so used, Lender
shall be subrogated to all of the rights, claims, liens, titles, and interests
existing against the Property heretofore held by, or in favor of, the holder of
such indebtedness and such former rights, claims, liens, titles, and interests,
if any, are not waived but rather are continued in full force and effect in
favor of Lender and are merged with the lien and security interest created
herein as cumulative security for the payment performance and discharge of the
Obligations (including, but not limited to, the payment of the Debt).

 

Section 13.7.         ENTIRE AGREEMENT. The Note, the Loan Agreement, this Deed
of Trust and the other Loan Documents constitute the entire understanding and
agreement between Grantor and Lender with respect to the transactions arising in
connection with the Obligations and supersede all prior written or oral
understandings and agreements between Grantor and Lender with respect thereto.
Grantor hereby acknowledges that, except as incorporated in writing in the Note,
the Loan Agreement, this Deed of Trust and the other Loan Documents, there are
not, and were not, and no persons are or were authorized by Lender to make, any
representations, understandings, stipulations, agreements or promises, oral or
written, with respect to the transaction which is the subject of the Note, the
Loan Agreement, this Deed of Trust and the other Loan Documents.

 

Section 13.8.         LIMITATION ON LENDER’S RESPONSIBILITY. No provision of
this Deed of Trust shall operate to place any obligation or liability for the
control, care, management or repair of the Property upon Lender, nor shall it
operate to make Lender responsible or liable for any waste committed on the
Property by the Tenants or any other Person, or for any dangerous or defective
condition of the Property, or for any negligence in the management, upkeep,
repair or control of the Property resulting in loss or injury or death to any
Tenant, licensee, employee or stranger. Nothing herein contained shall be
construed as constituting Lender a “mortgagee in possession.”

 

22

 



 

Section 13.9.         Joint and Several Liability.  It is specifically agreed
and understood that all of the obligations, covenants, restrictions,
representations, and liabilities of Grantor under this Deed of Trust shall also
apply separately as to each party comprising Grantor.

 

Section 13.10.       Master lease subordination. The Master Lease is hereby made
fully and completely subject and subordinate to the terms of this Deed of Trust.

 

ARTICLE 14 — DEED OF TRUST PROVISIONS

 

Section 14.1.         CONCERNING THE TRUSTEE. Trustee shall be under no duty to
take any action hereunder except as expressly required hereunder or by law, or
to perform any act which would involve Trustee in any expense or liability or to
institute or defend any suit in respect hereof, unless properly indemnified to
Trustee’s reasonable satisfaction. Trustee, by acceptance of this Deed of Trust,
covenants to perform and fulfill the trusts herein created, being liable,
however, only for gross negligence or willful misconduct, and hereby waives any
statutory fee and agrees to accept reasonable compensation, in lieu thereof, for
any services rendered by Trustee in accordance with the terms hereof. Trustee
shall not be liable for any error of judgment or act done by Trustee, or be
otherwise responsible or accountable under any circumstances whatsoever, except
if the result of Trustee’s gross negligence or willful misconduct. Trustee shall
not be personally liable in case of entry by him or anyone acting by virtue of
the powers herein granted him upon the Property for debts contracted or
liability or damages or damages incurred in the management or operation of the
Property. Trustee shall have the right to rely on any instrument, document or
signature authorizing or supporting any action taken or proposed to be taken by
him hereunder or believed by him to be genuine. Trustee may resign at any time
upon giving thirty (30) days’ notice to Grantor and to Lender. Lender may remove
Trustee at any time or from time to time and select a successor trustee. In the
event of the death, removal, resignation, refusal to act, or inability to act of
Trustee, or in its sole discretion for any reason whatsoever Lender may, without
notice and without specifying any reason therefor and without applying to any
court, select and appoint a successor trustee (and, if Lender so elects, several
substitute trustees in succession), by an instrument recorded wherever this Deed
of Trust is recorded and all powers, rights, duties and authority of Trustee, as
aforesaid, shall thereupon become vested in such successor. Such substitute
trustee shall not be required to give bond for the faithful performance of the
duties of Trustee hereunder unless required by Lender. The procedure provided
for in this paragraph for substitution of Trustee shall be in addition to and
not in exclusion of any other provisions for substitution, by law or otherwise.
Trustee may authorize one or more parties to act on his behalf to perform the
ministerial functions required of him hereunder, including without limitation,
the transmittal and posting of any notices.

 

Section 14.2.         TRUSTEE’S FEES. Trustee shall be entitled to reimbursement
for actual expenses incurred by him, his agents and counsel, in the performance
of his duties hereunder and to reasonable compensation for such of his services
hereunder as shall be rendered. Grantor will, from time to time, reimburse
Trustee for and save and hold him harmless from and against any and all loss,
cost, liability, damage and expense whatsoever incurred by him in the
performance of his duties. All such costs, fees and expenses shall be secured by
this Deed of Trust.

 

23

 



 

Section 14.3.         CERTAIN RIGHTS. With the approval of Lender, Trustee shall
have the right to take any and all of the following actions: (i) to select,
employ, and advise with counsel (who may be, but need not be, counsel for
Lender) upon any matters arising hereunder, including the preparation,
execution, and interpretation of the Loan Agreement, the Note, this Deed of
Trust or the other Loan Documents, and shall be fully protected in relying as to
legal matters on the advice of counsel, (ii) to execute any of the trusts and
powers hereof and to perform any duty hereunder either directly or through his
agents or attorneys, (iii) to select and employ, in and about the execution of
his duties hereunder, suitable accountants, engineers and other experts, agents
and attorneys-in-fact, either corporate or individual, not regularly in the
employ of Trustee, and Trustee shall not be answerable for any act, default,
negligence, or misconduct of any such accountant, engineer or other expert,
agent or attorney-in-fact, if selected with reasonable care, or for any error of
judgment or act done by Trustee in good faith, or be otherwise responsible or
accountable under any circumstances whatsoever, except for Trustee’s gross
negligence or bad faith, and (iv) any and all other lawful action as Lender may
instruct Trustee to take to protect or enforce Lender’s rights hereunder.
Trustee shall not be personally liable in case of entry by Trustee, or anyone
entering by virtue of the powers herein granted to Trustee, upon the Property
for debts contracted for or liability or damages incurred in the management or
operation of the Property. Trustee shall have the right to rely on any
instrument, document, or signature authorizing or supporting an action taken or
proposed to be taken by Trustee hereunder, believed by Trustee in good faith to
be genuine. Trustee shall be entitled to reimbursement for actual expenses
incurred by Trustee in the performance of Trustee’s duties hereunder and to
reasonable compensation for such of Trustee’s services hereunder as shall be
rendered.

 

Section 14.4.         RETENTION OF MONEY. All moneys received by Trustee shall,
until used or applied as herein provided, be held in trust for the purposes for
which they were received, but need not be segregated in any manner from any
other moneys (except to the extent required by applicable law) and Trustee shall
be under no liability for interest on any moneys received by Trustee hereunder.

 

Section 14.5.         PERFECTION OF APPOINTMENT. Should any deed, conveyance, or
instrument of any nature be required from Grantor by any Trustee or substitute
trustee to more fully and certainly vest in and confirm to the Trustee or
substitute trustee such estates rights, powers, and duties, then, upon request
by the Trustee or substitute trustee, any and all such deeds, conveyances and
instruments shall be made, executed, acknowledged, and delivered and shall be
caused to be recorded and/or filed by Grantor.

 

Section 15.6.         SUCCESSION INSTRUMENTS. Any substitute trustee appointed
in accordance with applicable law shall, without any further act, deed, or
conveyance, become vested with all the estates, properties, rights, powers, and
trusts of its or his predecessor in the rights hereunder with like effect as if
originally named as Trustee herein; but nevertheless, upon the written request
of Lender or of the substitute trustee, the Trustee ceasing to act shall execute
and deliver any instrument transferring to such substitute trustee, upon the
trusts herein expressed, all the estates, properties, rights, powers, and trusts
of the Trustee so ceasing to act, and shall duly assign, transfer and deliver
any of the property and moneys held by such Trustee to the substitute trustee so
appointed in the Trustee’s place.

 

24

 



 

PART II

ARTICLE 15 — STATE-SPECIFIC PROVISIONS

 

Section 15.1.         PRINCIPLES OF CONSTRUCTION. In the event of any
inconsistencies between the terms and conditions of this Article 16 and the
other terms and conditions of this Deed of Trust, the terms and conditions of
this Article 16 shall control and be binding.

 

Section 15.2.         FORECLOSURE AND SALE.

 

(a)         Foreclosure. Upon the occurrence and during the continuance of an
Event of Default, Trustee, his successor or substitute, is authorized and
empowered and it shall be his special duty at the request of Lender to sell the
Property or any part thereof situated in the State of Texas at the courthouse of
any county in the State of Texas in which any part of the Property is situated,
at public venue to the highest bidder for cash between the hours of 10:00 a.m.
and 4:00 p.m. on the first Tuesday in any month after having given notice of
such sale in accordance with the statutes of the State of Texas then in force
governing sales of real estate under powers conferred by deed of trust. The sale
must begin at the time stated in the notice of sale or not later than three
hours after that time. Any sale made by Trustee hereunder may be as an entirety
or in such parcels as Lender may request, and any sale may be adjourned by
announcement at the time and place appointed for such sale without further
notice except as may be required by law. Further, any sale made by Trustee
hereunder may, in lieu of cash, be upon such other terms and conditions as
Lender may from time to time hereafter elect. The sale by Trustee of less than
the whole of the Property shall not exhaust the power of sale herein granted,
and Trustee is specifically empowered to make successive sale or sales under
such power until the whole of the Property shall be sold and, if the proceeds of
such sale of less than the whole of the Property shall be less than the
aggregate of the indebtedness secured hereby and the expense of executing this
trust as provided herein, this Deed of Trust and the lien hereof shall remain in
full force and effect as to the unsold portion of the Property just as though no
sale had been made; provided, however, that Grantor shall never have any right
to require the sale of less than the whole of the Property but Lender shall have
the right, at its sole election, to request Trustee to sell less than the whole
of the Property. After each sale, Trustee shall make to the purchaser or
purchasers at such sale good and sufficient conveyances in the name of Lender,
conveying the property so sold to the purchaser or purchasers in fee simple with
general warranty of title, and shall receive the proceeds of said sale or sales
and apply the same as herein provided. Payment of the purchase price to Trustee
shall satisfy the obligation of purchaser at such sale therefor, and such
purchaser shall not be responsible for the application thereof. In the event any
sale hereunder is not completed or is defective in the opinion of Lender, such
sale shall not exhaust the power of sale hereunder and Lender shall have the
right to cause a subsequent sale or sales to be made hereunder. Any and all
statements of fact or other recitals made in any deed or deeds given by Trustee
or any successor or substitute appointed hereunder as to nonpayment of the
indebtedness secured hereby, or as to the occurrence of any Event of Default, or
as to Lender having declared all of such indebtedness to be due and payable, or
as to the request to sell, or as to notice of time, place and terms of sale and
of the properties to be sold having been duly given, or as to the refusal,
failure or inability to act of Trustee or any substitute or successor, or as to
the appointment of any substitute or successor trustee, or as to any other act
or thing having been duly done by Lender or by such Trustee, substitute or
successor, shall be taken as conclusive (absent manifest error) evidence of the
truth of the facts so stated and recited. Trustee, his successor or substitute,
may appoint or delegate any one or more persons as agent to perform any act or
acts necessary or incident to any sale held by Trustee, including the posting of
notices and the conduct of sale, but in the name and on behalf of Trustee, his
successor or substitute.

 

25

 



 

(b)         Right to Require Proof of Financial Ability. At any time during the
bidding of any sale conducted by Trustee under paragraph 16.2(a) above, Trustee
may require a bidding party (a) to disclose its full name, state and city of
residence, occupation, and specific business office location, and the name and
address of the principal the bidding party is representing (if applicable); and
(b) to demonstrate reasonable evidence of the bidding party’s financial ability
(or, if applicable, the financial ability of the principal of such bidding
party), as a condition to the bidding party submitting bids at the foreclosure
sale. If any such bidding party (the “Questioned Bidder”) declines to comply
with Trustee’s requirement in this regard, or if such Questioned Bidder does
respond but Trustee, in Trustee’s sole and absolute discretion, deems the
information or the evidence of the financial ability of the Questioned Bidder
(or, if applicable, the principal of such bidding party) to be inadequate,
Trustee may continue the bidding with reservation; and in such event (i) Trustee
shall be authorized to caution the Questioned Bidder concerning the legal
obligations to be incurred in submitting bids, and (ii) if the Questioned Bidder
is not the highest bidder at the sale, or if having been the highest bidder the
Questioned Bidder fails to deliver the cash purchase price payment promptly to
Trustee, all bids by the Questioned Bidder shall be null and void. Trustee may,
in Trustee’s sole and absolute discretion, determine that a credit bid may be in
the best interest of Grantor and Lender and elect to sell the Property for
credit or for a combination of cash and credit; provided, however, that Trustee
shall have no obligation to accept any bid except an all cash bid. In the event
Trustee requires a cash bid and cash is not delivered within a reasonable time
after conclusion of the bidding process, as specified by Trustee (but in no
event later than 3:45 p.m. local time on the date of sale), then said contingent
sale shall be null and void, the bidding process may be recommenced, and any
subsequent bids or sale shall be made as if no prior bids were made or accepted.

 

(c)         Judicial Foreclosure. This Deed of Trust shall be effective as a
mortgage as well as a deed of trust and upon the occurrence and during the
continuance of an Event of Default may be foreclosed as to any of the Property
in any manner permitted by the laws of the State of Texas or of any other state
in which any part of the Property is situated, and any foreclosure suit may be
brought by Trustee or by Lender. In the event a foreclosure hereunder shall be
commenced by Trustee or his substitute or successor, Lender may at any time
before the sale of the Property direct the said Trustee to abandon the sale, and
may then institute suit for the collection of the Note and the other secured
indebtedness, and for the foreclosure of this Deed of Trust. It is agreed that
if Lender should institute a suit for the collection of the Note or any other
secured indebtedness and for the foreclosure of this Deed of Trust, Lender may
at any time before the entry of a final judgment in said suit dismiss the same,
and require Trustee, his substitute or successor to sell the Property in
accordance with the provisions of this Deed of Trust.

 

(d)         Proceeds of Sale. The proceeds of any sale held by Trustee or any
receiver or public officer in foreclosure of the liens evidenced hereby shall be
applied:

 



26

 

 

FIRST, to the payment of all necessary costs and expenses incident to such
foreclosure sale, including but not limited to all court costs and charges of
every character in the event foreclosed by suit, and a reasonable fee to Trustee
acting under the provisions of this Section 16.2 if foreclosed by power of sale
as provided in said paragraph, not exceeding one percent (1%) of the proceeds of
such sale;

 

SECOND, to the payment in full of the Debt (including specifically without
limitation the principal, interest and attorneys’ fees due and unpaid on the
Note and the amounts due and unpaid and owed to Lender under this Deed of Trust
and the other Loan Documents) in such order as Lender may elect, in Lender’s
sole and absolute discretion; and

 

THIRD, the remainder, if any, there shall be, shall be paid to Grantor or to
such other party or parties as may be entitled thereto by law.

 

(e)         Lender as Purchaser. Lender shall have the right to become the
purchaser at any sale held by any Trustee or substitute or successor or by any
receiver or public officer, and any Lender purchasing at any such sale shall
have the right to credit upon the amount of the bid made therefor, to the extent
necessary to satisfy such bid, the Debt owing to such Lender, or if such Lender
holds less than all of the Debt the pro rata part thereof owing to such Lender,
accounting to all other beneficiaries of this Deed of Trust not joining in such
bid in cash for the portion of such bid or bids apportionable to such
non-bidding beneficiaries.

 

(f)         Uniform Commercial Code. Upon the occurrence and during a
continuance of an Event of Default, Lender may exercise its rights of
enforcement under the Uniform Commercial Code with respect to the Personal
Property, and in conjunction with, in addition to or in substitution for those
rights and remedies:

 

(i)         Lender may enter upon the Property to take possession of, assemble
and collect the Personal Property or to render it unusable;

 

(ii)        Lender may require Grantor to assemble the Personal Property and
make it available at a place Lender designates which is mutually convenient to
allow Lender to take possession or dispose of the Personal Property;

 

(iii)       written notice mailed to Grantor as provided herein ten (10) days
prior to the date of public sale of the Personal Property or prior to the date
after which private sale of the Personal Property will be made shall constitute
reasonable notice;

 

(iv)       any sale made pursuant to the provisions of this paragraph shall be
deemed to have been a public sale conducted in a commercially reasonable manner
if held contemporaneously with the sale of the Property under power of sale as
provided herein upon giving the same notice with respect to the sale of the
Personal Property hereunder as is required for such sale of the Property under
power of sale;

 

(v)        in the event of a foreclosure sale, whether made by Trustee under the
terms hereof, or under judgment of a court, the Personal Property and the
remainder of the Property may, at the option of Lender, be sold as a whole;

 



27

 

 

(vi)       it shall not be necessary that Lender take possession of the Personal
Property or any part thereof prior to the time that any sale pursuant to the
provisions of this paragraph is conducted and it shall not be necessary that the
Personal Property or any part thereof be present at the location of such sale;

 

(vii)      prior to application of proceeds of disposition of the Personal
Property to the secured indebtedness, such proceeds shall be applied to the
reasonable expenses of retaking, holding, preparing for sale or lease, selling,
leasing and the like and the reasonable attorneys’ fees and legal expenses
incurred by Lender;

 

(viii)     any and all statements of fact or other recitals made in any bill of
sale or assignment or other instrument evidencing any foreclosure sale hereunder
as to non-payment of the indebtedness or as to the occurrence of any Event of
Default, or as to Lender having declared all of such indebtedness to be due and
payable, or as to notice of time, place and terms of sale and of the properties
to be sold having been duly given, or as to any other act or thing having been
duly done by Lender, shall absent manifest error be taken as conclusive evidence
of the truth of the facts so stated and recited; and

 

(ix)        Lender may appoint or delegate any one or more persons as agent to
perform any act or acts necessary or incident to any sale held by Lender,
including the sending of notices and the conduct of sale, but in the name and on
behalf of Lender.

 

(g)         Partial Foreclosure. In the event of a default in the payment of any
part of the Debt, Lender shall have the right to proceed with foreclosure of the
liens and security interests evidenced hereby without declaring the entire Debt
due, and in such event any such foreclosure sale may be made subject to the
unmatured part of the Debt; and any such sale shall not in any manner affect the
unmatured part of the Debt, but as to such unmatured part, this Deed of Trust
shall remain in full force and effect just as though no sale had been made. The
proceeds of any such sale shall be applied as provided in Section 16.2(d) except
that the amount paid under subparagraph SECOND thereof shall be only the matured
portion of the Debt and any proceeds of such sale in excess of those provided
for in subparagraphs FIRST and SECOND (modified as provided above) shall be
applied to installments of principal of and interest on the Note in the inverse
order of maturity. Several sales may be made hereunder without exhausting the
right of sale for any unmatured part of the Debt.

 

(h)         Waiver.

 

(i)         To the full extent Grantor may do so, Grantor agrees that Grantor
will not at any time insist upon, plead, claim or take the benefit or advantage
of any law now or hereafter in force pertaining to the rights and remedies of
sureties or providing for any appraisement, valuation, stay, extension or
redemption, and Grantor, for Grantor and Grantor’s heirs, devisees,
representatives, successors and assigns, and for any and all persons ever
claiming any interest in the Property, to the extent permitted by law, hereby
waives and releases all rights of redemption, valuation, appraisement, stay of
execution, notice of intention to mature or declare due the whole of the secured
indebtedness, notice of intent to accelerate, notice of acceleration, and all
rights to a marshaling of the assets of Grantor, including the Property, or to a
sale in inverse order of alienation in the event of foreclosure of the liens and
security interests hereby created.

 



28

 

 

(ii)        Grantor shall not have or assert any right under any statute or rule
of law pertaining to the marshaling of assets, sale in inverse order of
alienation, the exemption of homestead, the administration of estates of
decedents whatever to defeat, reduce or affect the right of Lender under the
terms of this Deed of Trust to a sale of the Property for the collection of the
Debt without any prior or different resort for collection, or the right of
Lender under the terms of this Deed of Trust to the payment of such indebtedness
out of the proceeds of sale of the Property in preference to every other
claimant whatever.

 

(iii)       To the extent that Grantor, any partner thereof or any other entity
responsible for the payment of the Debt is now, or at any time or from time to
time hereafter is, a partnership, Grantor and Lender expressly acknowledge and
agree that Lender is not required to comply with Section 3.05(d) of the Texas
Revised Partnership Act, as same may be hereafter amended or modified, or any
other or further laws, rules or regulations now or hereafter in effect which may
limit the rights and remedies of a creditor to pursue partners of a partnership
prior to the pursuit of such creditor’s rights and remedies against such
partnership.

 

(iv)       If any law referred to in this paragraph and now in force, of which
Grantor or Grantor’s heirs, devisees, representatives, successors and assigns
and such other persons claiming any interest in the Property might take
advantage despite this paragraph, shall hereafter be repealed and cease to be in
force, such law shall not thereafter be deemed to preclude the application of
this paragraph.

 

(v)        Grantor hereby waives notice of intent to accelerate and notice of
acceleration, and agrees that Lender may foreclose the lien of this Deed of
Trust without sending either of such notices.

 

(i)         Delivery of Possession After Foreclosure. In the event there is a
foreclosure sale hereunder and at the time of such sale Grantor or Grantor’s
heirs, devisees, representatives, successors or assigns or any other persons
claiming any interest in the Property by, through or under Grantor are occupying
or using the Property, or any part thereof, each and all shall immediately
become the tenant of the purchaser at such sale, which tenancy shall be a
tenancy from day-to-day, terminable at the will of either landlord or tenant, at
a reasonable rental per day based upon the value of the property occupied, such
rental to be due daily to the purchaser. In the event the tenant fails to
surrender possession of said property upon demand, the purchaser shall be
entitled to institute and maintain an action for forcible entry and detainer of
said property in the Justice of the Peace Court in the Justice Precinct in which
such property, or any part thereof, is situated.

 

(j)         Waiver of Deficiency Statute. Subject in any event to the provisions
of Section 11.22 of the Loan Agreement:

 



29

 

  

(i)         In the event an interest in any of the Property is foreclosed upon
pursuant to a judicial or nonjudicial foreclosure sale, Grantor agrees that
notwithstanding the provisions of Sections 51.003, 51.004, and 51.005 of the
Texas Property Code (as the same may be amended from time to time), and to the
extent permitted by law, Lender shall be entitled to seek a deficiency judgment
from Grantor and any other party obligated on the Note equal to the difference
between the amount owing on the Note and the amount for which the Property was
sold pursuant to judicial or nonjudicial foreclosure sale. Grantor expressly
recognizes that this paragraph constitutes a waiver of the above-cited
provisions of the Texas Property Code which would otherwise permit Grantor and
other persons against whom recovery of deficiencies is sought (even absent the
initiation of deficiency proceedings against them) to present competent evidence
of the fair market value of the Property as of the date of the foreclosure sale
and offset against any deficiency the amount by which the foreclosure sale price
is determined to be less than such fair market value. Grantor further recognizes
and agrees that this waiver creates an irrebuttable presumption that the
foreclosure sale price is equal to the fair market value of the Property for
purposes of calculating deficiencies owed by Grantor, and others against whom
recovery of a deficiency is sought.

 

(ii)       Alternatively, in the event the waiver provided for in subsection (1)
above is determined by a court of competent jurisdiction to be unenforceable, to
the fullest extent not prohibited by applicable laws, the following shall be the
basis for the finder of fact’s determination of the fair market value of the
Property as of the date of the foreclosure sale in proceedings governed by
Sections 51.003, 51.004 and 51.005 of the Texas Property Code (as amended from
time to time):

 

(A)         the Property shall be valued in an “as is” condition as of the date
of the foreclosure sale, without any assumption or expectation that the Property
will be repaired or improved in any manner before a resale of the Property after
foreclosure;

 

(B)         the valuation shall be based upon an assumption that the foreclosure
purchaser desires a resale of the Property for cash promptly (but no later than
twelve months) following the foreclosure sale;

 

(C)         all reasonable closing costs customarily borne by the seller in a
commercial real estate transaction should be deducted from the gross fair market
value of the Property, including, without limitation, brokerage commissions,
title insurance, a survey of the Property, tax prorations, seller’s attorneys’
fees and marketing costs;

 

(D)         the gross fair market value of the Property shall be further
discounted to account for any estimated holding costs associated with
maintaining the Property pending sale, including, without limitation, utilities
expenses, property management fees, taxes and assessments (to the extent not
accounted for in subsection (iii) above) and other maintenance expenses; and

 

(E)         any expert opinion testimony given or considered in connection with
a determination of the fair market value of the Property must be given by
persons having at least five years experience in appraising property similar to
the Property and who have conducted and prepared a complete written appraisal of
the Property taking into consideration the factors set forth above.

 



30

 

 

Section 15.3.     Interest Limitation. It is expressly stipulated and agreed to
be the intent of Grantor and Lender at all times to comply with the applicable
Texas law governing the maximum rate of interest payable on the indebtedness
evidenced by the Note, this Deed of Trust and the Related Debt (or applicable
United States federal law to the extent that it permits Lender to contract for,
charge, take, reserve or receive a greater amount of interest than under Texas
law). If the applicable law is ever judicially interpreted so as to render
usurious any amount (i) contracted for, charged, taken, reserved or received
pursuant to the Note, this Deed of Trust, any of the other Loan Documents or any
other communication or writing by or between Grantor and Lender related to the
transaction or transactions that are the subject matter of the Loan Documents,
(ii) contracted for, charged, taken, reserved or received by reason of Lender’s
exercise of the option to accelerate the maturity of the Note and/or the Related
Debt, or (iii) Grantor will have paid or Lender will have received by reason of
any voluntary prepayment by Grantor of the Note and/or the Related Debt, then it
is Grantor’s and Lender’s express intent that all amounts charged in excess of
the Maximum Lawful Rate shall be automatically canceled, ab initio, and all
amounts in excess of the Maximum Lawful Rate theretofore collected by Lender
shall be credited on the principal balance of this Note and/or the Related Debt
(or, if the Note and all Related Debt have been or would thereby be paid in
full, refunded to Grantor), and the provisions of the Note, this Deed of Trust
and other Loan Documents shall immediately be deemed reformed and the amounts
thereafter collectible hereunder and thereunder reduced, without the necessity
for the execution of any new document, so as to comply with the applicable law,
but so as to permit the recovery of the fullest amount otherwise called for
hereunder and thereunder; provided, however, if the Note has been paid in full
before the end of the stated term of the Note, then Grantor and Lender agree
that Lender shall, with reasonable promptness after Lender discovers or is
advised by Grantor that interest was received in an amount in excess of the
Maximum Lawful Rate, either refund such excess interest to Grantor and/or credit
such excess interest against the Note and/or any Related Debt then owing by
Grantor to Lender. Grantor hereby agrees that as a condition precedent to any
claim seeking usury penalties against Lender, Grantor will provide written
notice to Lender, advising Lender in reasonable detail of the nature and amount
of the violation, and Lender shall have sixty (60) days after receipt of such
notice in which to correct such usury violation, if any, by either refunding
such excess interest to Grantor or crediting such excess interest against the
Note and/or the Related Debt then owing by Grantor to Lender. All sums
contracted for, charged, taken, reserved or received by Lender for the use,
forbearance or detention of any debt evidenced by the Note and/or Related Debt
shall, to the extent permitted by applicable law, be amortized or spread, using
the actuarial method, throughout the stated term of the Note and/or Related Debt
(including any and all renewal and extension periods) until payment in full so
that the rate or amount of interest on account of the Note and/or the Related
Debt does not exceed the Maximum Lawful Rate from time to time in effect and
applicable to the Note and/or the Related Debt for so long as debt is
outstanding. In no event shall the provisions of Chapter 346 of the Texas
Finance Code (which regulates certain revolving credit loan accounts and
revolving triparty accounts) apply to the Note and/or Related Debt.
Notwithstanding anything to the contrary contained herein or in any other Loan
Documents, it is not the intention of Lender to accelerate the maturity of any
interest that has not accrued at the time of such acceleration or to collect
unearned interest at the time of such acceleration. To the extent that Lender is
relying on Chapter 303 of the Texas Finance Code to determine the Maximum Lawful
Rate payable on the Note and/or the Related Debt, Lender will utilize the weekly
ceiling from time to time in effect as provided in such Chapter 303, as amended.
To the extent United States federal law permits Lender to contract for, charge,
take, receive or reserve a greater amount of interest than under Texas law,
Lender will rely on United States federal law instead of such Chapter 303 for
the purpose of determining the Maximum Lawful Rate. Additionally, to the extent
permitted by applicable law now or hereafter in effect, Lender may, at its
option and from time to time, utilize any other method of establishing the
Maximum Lawful Rate under such Chapter 303 or under applicable law by giving
notice, if required, to Grantor as provided by applicable law now or hereafter
in effect. As used hereunder the term “Maximum Lawful Rate” shall mean the
maximum lawful rate of interest which may be contracted for, charged, taken,
received or reserved by Lender in accordance with the applicable laws of the
State of Texas (or applicable United States federal law to the extent that such
law permits Lender to contract for, charge, take, receive or reserve a greater
amount of interest than under Texas law), taking into account all Charges made
in connection with the transaction evidenced by the Note and the other Loan
Documents. As used hereunder, the term “Charges” shall mean all fees, charges
and/or any other things of value, if any, contracted for, charged, taken,
received or reserved by Lender in connection with the transactions relating to
the Note and the other Loan Documents, which are treated as interest under
applicable law. As used hereunder, the term “Related Debt” shall mean any and
all indebtedness paid or payable by Grantor to Lender pursuant to the Loan
Documents or any other communication or writing by or between Grantor and Lender
related to the transaction or transactions that are the subject matter of the
Loan Documents, except such indebtedness which has been paid or is payable by
Grantor to Lender under the Note.

 

31

 



 

Section 15.4.         Fixture Filing. Pursuant to the Uniform Commercial Code,
this Deed of Trust shall be effective as a Financing Statement filed as a
fixture filing from the date of its filing for record covering and including any
and all fixtures of every kind and type affixed to all or any portion of the
Property or forming part of all or any portion of the Improvements. The name and
address of Grantor, as debtor, and Lender (where information concerning the
security interest granted hereby may be obtained), as secured party, are as set
forth on the first page of this Deed of Trust. The above described goods are or
are to become fixtures related to the Property and the Improvements of which
Grantor is the record title owner. This Deed of Trust shall also be effective as
a financing statement covering minerals or the like (including oil and gas) and
accounts subject to Section 9.103(e) of the Uniform Commercial Code, as amended.

 

Section 15.5.         Miscellaneous.

 

(a)         Releases. Upon payment in full of the Debt and all other
indebtedness secured hereby, Lender shall, at Grantor’s expense, cause the lien
created by this Deed of Trust to be released by an instrument in form and
substance reasonably satisfactory to Lender.

 

(b)         No Partnership. Notwithstanding anything to the contrary contained
herein or otherwise, (a) the relationship between Grantor and Lender hereunder
and otherwise shall be deemed, construed and treated by Grantor and Lender for
all purposes to be solely that of debtor/creditor; (b) the various consent,
approval and other rights afforded to Lender under this Deed of Trust have been
granted and designed solely to protect the value of the Property and to assure
Grantor’s payment of the Debt and all of such rights are customarily granted
lenders in a secured lending transactions; (c) Grantor and Lender hereby
expressly disclaim any sharing of liabilities, losses, costs or expenses with
respect to the ownership or operation of all or any portion of the Property, or
otherwise; and (d) the terms contained herein are not intended by Grantor and
Lender and shall not for any purpose be deemed, construed or treated by Grantor
and Lender so as (i) to create a partnership or joint venture between Lender and
Grantor or between Lender and any other party, or (ii) to cause Lender to be or
become liable in any way for the debts and obligations of Grantor (including,
without limitation, any losses attributable to Grantor’s operation of the
Property) or any other party.

 



32

 

 

(c)         INDEMNITY. IT IS THE EXPRESS INTENTION OF GRANTOR AND GRANTOR HEREBY
AGREES THAT THE INDEMNITIES SET FORTH IN THIS DEED OF TRUST (INCLUDING, WITHOUT
LIMITATION, THOSE CONTAINED IN SECTIONS 8.1, 8.2, 8.3 AND 8.4 HEREOF) AND THE
OTHER LOAN DOCUMENTS WILL APPLY TO AND FULLY PROTECT EACH INDEMNIFIED PARTY EVEN
THOUGH ANY CLAIMS, DEMANDS, LIABILITIES, LOSSES, DAMAGES, CAUSES OF ACTION,
JUDGMENTS, PENALTIES, COSTS AND EXPENSES (INCLUDING WITHOUT LIMITATION
REASONABLE ATTORNEYS’ FEES) THEN THE SUBJECT OF INDEMNIFICATION MAY HAVE BEEN
CAUSED BY, ARISE OUT OF, OR ARE OTHERWISE ATTRIBUTABLE TO, DIRECTLY OR
INDIRECTLY, THE NEGLIGENCE (EXCLUDING GROSS NEGLIGENCE) IN WHOLE OR IN PART OF
SUCH INDEMNIFIED PARTY AND/OR ANY OTHER PARTY.

 

Grantor’s Initials: ____________

 



(d)         Incorporation By Reference. The terms, covenants and provisions of
the Note and the other Loan Documents have been incorporated into this Deed of
Trust by this reference. All persons from time to time having an interest in all
or any portion of the Property are hereby placed on notice of all of the terms,
covenants and provisions of the instruments incorporated herein and that copies
of same may be obtained by those having an appropriate interest in the Property
or any portion thereof upon written request to the Lender at the address set
forth on the first page of this Deed of Trust. Any such request shall include
the name and address of the requesting party and also contain a brief
explanation of the nature and reason for such request.

 

(e)         WAIVER OF CONSUMER RIGHTS. TO THE EXTENT NOW OR HEREAFTER
APPLICABLE, GRANTOR HEREBY WAIVES GRANTOR’S RIGHTS UNDER THE DECEPTIVE TRADE
PRACTICES - CONSUMER PROTECTION ACT, SECTION 17.41 ET SEQ., BUSINESS & COMMERCE
CODE, A LAW THAT GIVES CONSUMERS SPECIAL RIGHTS AND PROTECTIONS. AFTER
CONSULTATION WITH AN ATTORNEY OF GRANTOR’S OWN SELECTION, GRANTOR VOLUNTARILY
CONSENTS TO THIS WAIVER.

 

(f)         Section 26.02 Notice. IN ACCORDANCE WITH SECTION 26.02 OF THE TEXAS
BUSINESS AND COMMERCE CODE, THIS DEED OF TRUST AND THE OTHER DOCUMENTS
EVIDENCING, SECURING OR PERTAINING TO ALL OR ANY PORTION OF THE DEBT REPRESENT
THE FINAL AGREEMENT BETWEEN GRANTOR AND LENDER AS TO THE SUBJECT MATTER THEREOF
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF SUCH PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
SUCH PARTIES.

 

33

 



 

(g)         TEXAS FINANCE CODE SECTION 307.052 COLLATERAL PROTECTION INSURANCE
NOTICE: (A) GRANTOR IS REQUIRED TO: (I) KEEP THE PROPERTY INSURED AGAINST DAMAGE
IN THE AMOUNT LENDER SPECIFIES IN COMPLIANCE WITH THE GOVERNING PROVISIONS OF
THE LOAN AGREEMENT; (II) PURCHASE THE INSURANCE FROM AN INSURER THAT IS
AUTHORIZED TO DO BUSINESS IN THE STATE OF TEXAS OR AN ELIGIBLE SURPLUS LINES
INSURER; AND (III) NAME LENDER AS THE PERSON TO BE PAID UNDER THE POLICY IN THE
EVENT OF A LOSS; (B) GRANTOR MUST, IF REQUIRED BY LENDER IN COMPLIANCE WITH THE
GOVERNING PROVISIONS OF THE LOAN AGREEMENT, DELIVER TO LENDER A COPY OF THE
POLICY AND PROOF OF THE PAYMENT OF PREMIUMS; AND (C) IF GRANTOR FAILS TO MEET
ANY REQUIREMENT LISTED IN PARAGRAPH (A) OR (B), LENDER MAY OBTAIN COLLATERAL
PROTECTION INSURANCE ON BEHALF OF GRANTOR AT GRANTOR’S EXPENSE.

 

[NO FURTHER TEXT ON THIS PAGE]

 

34

 



 

IN WITNESS WHEREOF, THIS DEED OF TRUST has been executed by Grantor as of the
day and year first above written.

 

 

GRANTOR:



        MOODY NATIONAL Austin-GOVR HOLDING, LLC, a Delaware limited liability
company         By: /s/ Brett C. Moody     Name: Brett C. Moody       Title:
President   

 

[Signature Page to Deed of Trust (TX)]

 

35

 

 

STATE OF ______________

COUNTY OF ____________

 

Before me, the undersigned, a Notary Public in and for the State and County
aforesaid, personally appeared Brett C. Moody, with whom I am personally
acquainted and who, upon oath, acknowledged himself to be President of Moody
National Austin-GOVR Holding, LLC, a Delaware limited liability company, and
that as President, being authorized so to do, executed the foregoing instrument
for the purposes therein contained by signing the name of the limited liability
company as its President.

 

WITNESS my hand and seal at ________________, _______________, as of the _____
day of _________, 2013.

 



 

NOTARY PUBLIC

My commission expires:

 

[Notary Page to Deed of Trust (TX)]

 



 

 



 

EXHIBIT A

 

LEGAL DESCRIPTION

 

TRACT 1: Lot 1, Block “A”, RESUBDIVISION OF LOT B-1, OF LOTS B-1 AND B-2 CROW
INDUSTRIAL PARK SOUTH SECTION NINE, a subdivision in Travis County, Texas,
according to the map or plat thereof, recorded in Volume 96, Page(s) 149-150 of
the Plat Records of Travis County, Texas;

 

TRACT 2: Easement Estate for ingress and egress as created and defined by
Reciprocal Easement Agreement dated October 10, 1996, recorded in Volume 12802,
Page 451 of the Real Property Records of Travis County, Texas, and being over
and across Lot(s) 2, Block A, RESUBDIVISION OF LOT B-1, OF LOTS B-1 AND B-2 CROW
INDUSTRIAL PARK SOUTH SECTION NINE, a subdivision in Travis County, Texas,
according to the map or plat thereof, recorded in Volume 96, Page(s) 149-150 of
the Plat Records of Travis County, Texas; and

 

TRACT 3: Easement Estate for reciprocal drainage and water quality pond as
created and defined by Reciprocal Easement Agreement dated October 11, 1996,
recorded in Volume 12802, Page 457 and re-recorded in Volume 12806, Page 2579 of
the Real Property Records of Travis County, Texas, and being over and across
Lot(s) 2, Block A, RESUBDIVISION OF LOT B-1, OF LOTS B-1 AND B-2 CROW INDUSTRIAL
PARK SOUTH SECTION NINE, a subdivision in Travis County, Texas, according to the
map or plat thereof, recorded in Volume 96, Page(s) 149-150 of the Plat Records
of Travis County, Texas.

 

 

 

